Citation Nr: 0927851	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right kidney disability, a testicular 
disability, sexual dysfunction, and a bowel disability, 
claimed as a consequence of vena cava rupture due to a 
laparoscopic ureterolysis secondary to retroperitoneal 
fibrosis at a VA medical facility on September 8, 1998.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2002 and May 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a bilateral leg disability and 
a bilateral ankle disability and denied compensation under 38 
U.S.C.A. § 1151 for a right kidney disability, a testicular 
disability, sexual dysfunction, and a bowel disability, 
claimed as a consequence of vena cava rupture due to a 
laparoscopic ureterolysis secondary to retroperitoneal 
fibrosis at a VA medical facility on September 8, 1998.  The 
Veteran testified before the Board in December 2002 and March 
2009.  The Board remanded the Veteran's claims for 
compensation under 38 U.S.C.A. § 1151 for a right kidney 
disability, a testicular disability, sexual dysfunction, and 
a bowel disability in April 2003.   

The issues of entitlement to service connection for a 
bilateral leg disability and a bilateral ankle disability and 
compensation under 38 U.S.C.A. § 1151 for a testicular 
disability, claimed as a consequence of vena cava rupture due 
to a laparoscopic ureterolysis secondary to retroperitoneal 
fibrosis at a VA medical facility on September 8, 1998, are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right kidney disability was not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA.

2.  The Veteran's sexual dysfunction was caused or aggravated 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA.

3.  The Veteran's bowel disability was caused or aggravated 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a right kidney disability, claimed as a consequence of 
vena cava rupture due to a laparoscopic ureterolysis 
secondary to retroperitoneal fibrosis at a VA medical 
facility on September 8, 1998, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2008).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for sexual dysfunction, claimed as a consequence of vena cava 
rupture due to a laparoscopic ureterolysis secondary to 
retroperitoneal fibrosis at a VA medical facility on 
September 8, 1998, have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2008).  

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a bowel disability, claimed as a consequence of vena cava 
rupture due to a laparoscopic ureterolysis secondary to 
retroperitoneal fibrosis at a VA medical facility on 
September 8, 1998, have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current right kidney 
disability, sexual dysfunction, and bowel disability arose 
from the rupture of his vena cava as a result of a September 
1998 laparoscopic ureterolysis that the Veteran received at a 
VA medical facility for his retroperitoneal fibrosis.    

When a Veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the Veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation shall be awarded the same manner as if the 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 2002).  

A disability is a qualifying disability if it was not the 
result of the Veteran's willful misconduct, the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the Veteran under any law 
administered by the VA, and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) 
(West 2002). 

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care or treatment and that the 
Veteran has an additional disability does not establish 
causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).   
 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the Veteran's additional 
disability or death; and (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider, or (ii) VA furnished the hospital care or medical 
or surgical treatment without the Veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA medical records dated from January 1998 to May 1998 show 
that the Veteran was diagnosed with bilateral ureteral 
obstruction secondary to retroperitoneal fibrosis and acute 
renal insufficiency.  He underwent cystoscopy with bilateral 
retrograde pyelograms in January 1998 and also had bilateral 
double J stents placed in his ureters.  He received a left-
sided laparoscopic ureterolysis in February 1998.  In May 
1998, a renal scan showed that the Veteran had poor uptake 
and drainage of the right system when compared with the left 
side.  There was a severe bend on the upper aspect of the 
right ureteral stent, and the VA physicians decided to 
replace the right ureteral stent.  The Veteran consented to 
right stent exchange and was informed of the risks, which 
included bleeding, infection, urethral injury, bladder 
injury, prostate injury, and further complications.  Due to a 
distal ureteral obstruction, he received a right double J 
ureteral stent placement and right percutaneous nephrostomy 
placement.  

A September 1998 VA medical record indicated that the Veteran 
underwent a right laparoscopic ureterolysis for his 
retroperitoneal fibrosis with ureteral obstruction.  While 
the surgeons were conducting the right laparoscopic 
ureterolysis, they noticed a laceration to the inferior vena 
cava, and a vena cavotomy was performed.  The surgeons 
repaired the first laceration and then stitched up a second 
laceration that was most likely caused by traction.  The 
surgeons noted that the Veteran's vena cava was in a bed of 
dense retroperitoneal inflammation and that the vena cava 
itself was relatively friable and noncompliant.  There were 
two other small lacerations, but it was felt that due to the 
amount of blood loss that the Veteran had experienced, 
repairing the vena cava in that setting would be difficult 
and traitorous for the Veteran.  The surgeons intermittently 
controlled the lacerations with digital pressure over the 
hole and proximal and distal control using sponge sticks.  
After sterile thumb tac control was unsuccessful, a 60 to 70 
percent obliteration of the inferior renal vena cava was 
created in order to salvage the Veteran since he had spent a 
period of time without a palpable carotid or radial pulse.  
The entire vena cava was stitched up, and the wound was 
disinfected and irrigated before being closed.  The Veteran 
was in the intensive care unit post-operatively and remained 
hemodynamically stable.  He was extubated on post-operative 
day one and transferred to the floor where he slowly began to 
tolerate liquid diets without nausea or vomiting.  Once his 
foley catheter was removed, the Veteran was able to slowly 
ambulate and urinate without difficulty.  When his hematocrit 
drifted down to a low of 21.7, he was transfused with two 
units of blood, to which he showed adequate response.  The 
Veteran developed subsequent thigh swelling and genital 
swelling due to the surgical repair of his vena cava, but his 
vital signs remained stable, and his wound remained clean, 
dry, and intact.  He maintained thromboembolic disease hose 
to his lower extremities and used a sequential compression 
device machine at night.  He was stable for discharge by 
post-operative day seven.  The Veteran was instructed to 
elevate his genitalia on two towels and elevate his lower 
extremities above the level of his heart as much as possible.  
He was also encouraged to ambulate, use the sequential 
compression device machine at night, and wear the 
thromboembolic disease stockings.  

VA medical reports show that the Veteran underwent 
cystoscopies and right ureteral stent changes in January 
1999, April 1999, and July 1999.  There were no complications 
to those procedures.

Right Kidney Disability 

On VA examination in December 2001, the examiner noted that a 
renal scan done after the failed ureterolysis on the right 
side showed no evidence of any function on the right side 
while the left kidney showed compensatory hypertrophy.  
Examination revealed that the Veteran had a non-functioning 
right kidney.  A kidney ultrasound biopsy showed evidence of 
a double J stent in the right kidney with no obvious 
calcification of the stent.  The examiner reviewed the entire 
claims file and diagnosed the Veteran with idiopathic 
retroperitoneal fibrosis, status post left ureterolysis and 
attempted right ureterolysis, non-functioning right kidney 
from idiopathic retroperitoneal fibrosis with a double J 
stent in place, and normal total renal function.  The 
examiner opined that the Veteran's loss of right kidney 
function may be the result of the original idiopathic 
retroperitoneal fibrosis process and also probably from a 
surgical procedure.  

Post-service VA medical records dated from April 2002 to May 
2008 show that the Veteran received intermittent treatment 
for a non-functioning right kidney with right ureteral stent 
and chronic renal insufficiency.  He periodically underwent 
cystoscopies and right ureteral stent changes.  An August 
2002 CT scan of the abdomen and pelvis revealed considerable 
decrease in volume of soft tissue surrounding the aorta and 
inferior vena cava from retroperitoneal fibrosis, a dense 
area of calcification in the right paraaortic region 
corresponding to areas of fibrosis, marked cortical atrophy 
with residual moderate hydronephrosis involving the right 
kidney, and subcentimeter bilateral inguinal lymph nodes.  An 
April 2003 CAT scan showed an atrophic right kidney secondary 
to chronic hydronephrosis with development of collateral 
perinephric vasculature and an ill-defined soft tissue 
density opacity consistent with retroperitoneal fibrosis.  In 
a December 2007 renal ultrasound, the Veteran was diagnosed 
with severe hydronephrosis of the right kidney and mild 
hydronephrosis of the left kidney.  The increased 
echogenicity of the left kidney and the thin cortex of the 
right kidney were found to be likely secondary to chronic 
medical disease.  

The Veteran testified before the Board at travel board 
hearings in December 2002 and March 2009.  Testimony 
revealed, in pertinent part, that the Veteran sought medical 
treatment in December 1997 because he was experiencing pain 
in his right side.  He testified that he was diagnosed with 
constipation at the time but was later told that his kidneys 
were failing.  He reported that he had bilateral stents 
placed in him and that in May 1998, he was found to have a 
malfunctioning stent in his right kidney.  He stated that he 
underwent a left laparoscopic ureterolysis in February 1998 
and that when he underwent a right laparoscopic ureterolysis 
in September 1998, there were complications that resulted in 
a rupture of his vena cava.  He testified that his vena cava 
incurred three lacerations during the September 1998 surgery, 
two of which were repaired.  He reported that the third 
laceration had been so small that the surgeons wrapped up the 
vein to let it heal rather than risk leaving him without a 
pulse for any longer.  He asserted that he was granted full 
Social Security disability benefits for his kidney 
disability.  The Veteran testified that he felt that the 
September 1998 surgery had been unnecessary because the VA 
physicians should not have proceeded with the surgery, 
knowing that his right kidney had been damaged by the 
malfunctioning right stent in May 1998.  He also stated that 
the September 1998 surgery was performed in a negligent 
manner. 

A June 2005 Social Security Administration decision granted 
disability benefits for the Veteran based on his severe 
impairments of chronic degenerative disease of the spine, 
hypertension, chronic depression, chronic renal insufficiency 
with non-functioning kidney, mixed hyperlipidemia, and 
inferior vena cava thrombosis resulting in bilateral 
claudication.  

The Board concludes that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on VA's part in furnishing medical 
treatment, and there was no evidence that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  When the May 1998 renal 
scan showed a severe bend on the upper aspect of the right 
ureteral stent, the Veteran consented to right stent exchange 
and was informed of the risks, which included bleeding, 
infection, urethral injury, bladder injury, prostate injury, 
and further complications.  He underwent a right double J 
ureteral stent placement and right percutaneous nephrostomy 
placement with no complications.  During the September 1998 
right laparoscopic ureterolysis, the surgeon noted that the 
vena cava was in a bed of dense retroperitoneal inflammation 
and that it was relatively friable and noncompliant.  The 
surgeons repaired the first laceration and stitched up a 
second laceration that was probably caused by traction.  They 
decided that due to the amount of blood loss that the Veteran 
had experienced, repairing two other small lacerations would 
be too difficult and dangerous.  The surgeons controlled the 
lacerations with digital pressure and sponge sticks and 
created a 60 to 70 percent obliteration of the inferior renal 
vena cava to salvage the Veteran since he had spent a period 
of time without a palpable carotid or radial pulse.  The 
wound was disinfected and irrigated before being closed.  
Immediately after surgery, the Veteran developed subsequent 
thigh swelling and genital swelling due to the surgical 
repair of his vena cava, but his vital signs remained stable, 
and his wound remained clean, dry, and intact.  There were no 
complications from surgery.  The Veteran was instructed to 
maintain thromboembolic disease stockings to his lower 
extremities, use a sequential compression device machine at 
night, elevate his genitalia on two towels, elevate his lower 
extremities above the level of his heart, and ambulate as 
much as possible.

A December 2001 VA examiner found that the Veteran's non-
functioning right kidney was the result of the original 
idiopathic retroperitoneal fibrosis process and only may be 
probably from a surgical procedure and may be the result of a 
natural process.  In a December 2007 renal ultrasound, the 
Veteran was diagnosed with severe hydronephrosis of the right 
kidney, and the thin cortex of the right kidney was found to 
be likely secondary to chronic medical disease.  The Board 
has evaluated those statements and finds that the December 
2001 opinion is too speculative to warrant an allowance of 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The December 
2007 opinion found that the right kidney disability was the 
result of the chronic medical disease.  The Board finds that 
opinion to be more persuasive because it is not speculative 
and was based upon the findings of the renal ultrasound.

The Board finds that the evidence as a whole shows that the 
Veteran's loss of function in the right kidney is due to his 
idiopathic retroperitoneal fibrosis.  The evidence does not 
demonstrate that VA exhibited carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault to have caused the Veteran's current right kidney 
disability.  Therefore, the Board finds that compensation 
under 38 U.S.C.A. § 1151 must be denied. 

The Board has considered the Veteran's contentions that VA 
was careless and negligent with regard to the September 1998 
right laparoscopic ureterolysis to have caused his current 
right kidney disability.  However, as a layperson, the 
Veteran lacks the requisite medical expertise to offer a 
medical opinion, without competent substantiation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Sexual Dysfunction 

On VA examination in December 2001, the Veteran reported that 
he had developed diminished erections after the September 
1998 right laparoscopic ureterolysis.  He complained that in 
the previous several months after he became separated from 
his wife, he suffered from diminished and unsustained 
erections.  He stated that he was able to have vaginal 
penetration with ejaculation.  He reported that he had used 
Viagra in the past with success.  He stated that it had been 
effective in allowing intercourse but that it had not been 
sustained.  Examination revealed that his penis and testicles 
were normal.  Regarding any local or systemic disease 
affecting the Veteran's sexual function, the examiner noted 
that vascular disease from smoking probably affected the 
Veteran's sexual function but stated that the Veteran's 
sexual function was most likely affected by recent surgery.  
The examiner diagnosed the Veteran with erectile dysfunction.    

The Veteran testified before the Board at travel board 
hearings in December 2002 and March 2009.  Testimony 
revealed, in pertinent part, that the Veteran sought medical 
treatment in December 1997 because he was experiencing pain 
in his right side.  He testified that he was diagnosed with 
constipation at the time but was later told that his kidneys 
were failing.  He reported that he had bilateral stents 
placed in him and that in May 1998, he was found to have a 
malfunctioning stent in his right kidney.  He stated that he 
underwent a left laparoscopic ureterolysis in February 1998 
and that when he underwent a right laparoscopic ureterolysis 
in September 1998, there were complications that resulted in 
a rupture of his vena cava.  He testified that his vena cava 
incurred three lacerations during the September 1998 surgery, 
two of which were repaired.  He reported that the third 
laceration had been so small that the surgeons wrapped up the 
vein to let it heal rather than risk leaving him without a 
pulse for any longer.  The Veteran testified that he felt 
that the September 1998 surgery had been unnecessary because 
the VA physicians should not have proceeded with the surgery, 
knowing that his right kidney had been damaged by the 
malfunctioning right stent in May 1998.  He also stated that 
the September 1998 surgery was performed in a negligent 
manner.           

VA medical records dated from February 2003 to May 2008 show 
that the Veteran received intermittent treatment for erectile 
dysfunction and premature ejaculation.  

At a September 2003 VA examination, the Veteran complained 
that he began experiencing erectile dysfunction after his 
September 1998 laparoscopic ureterolysis.  He reported not 
being able to ejaculate.  He stated that his symptoms had 
improved after his urologist prescribed him with Sudafed.  

On VA examination in April 2008, the Veteran reported a 
history of diabetes for the previous 30 years and stated that 
he had developed erectile dysfunction around the same time.  
Examination revealed that vaginal penetration with 
ejaculation was possible with caverjet but that a neurologic 
disease affected the Veteran's sexual function.  Sensation, 
reflexes, and peripheral pulses were normal.  The examiner 
reviewed the entire claims file and diagnosed the Veteran 
with erectile dysfunction.  The examiner opined that it was 
most likely secondary to retroperitoneal surgery with 
denervation of corpora cavernosum.      

The Board concludes that there was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
on VA's part in furnishing medical treatment.  The December 
2001 and April 2008 VA examiners found that the Veteran's 
erectile dysfunction was the result of his September 1998 
retroperitoneal fibrosis surgery.  The April 2008 examiner 
noted that the surgery had resulted in denervation of corpora 
cavernosum, which was having an effect on the Veteran's 
sexual functioning.  The evidence tends to demonstrate that 
an unforeseen complication of the surgery has resulted in the 
Veteran's erectile dysfunction.  There is no competent 
contrary medical opinion of record.              

The evidence as a whole shows that the Veteran's erectile 
dysfunction is due to his September 1998 right laparoscopic 
ureterolysis.  The evidence demonstrates that VA exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault to have caused the 
Veteran's current sexual dysfunction.  Therefore, as the 
preponderance of the evidence is in favor of the claim for 
compensation under 38 U.S.C.A. § 1151 for sexual dysfunction, 
the claim must be granted.  All reasonable doubt has been 
resolved in favor of the Veteran in rendering this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Bowel Disability 

The Veteran testified before the Board at travel board 
hearings in December 2002 and March 2009.  Testimony 
revealed, in pertinent part, that the Veteran sought medical 
treatment in December 1997 because he was experiencing pain 
in his right side.  He testified that he was diagnosed with 
constipation at the time but was later told that his kidneys 
were failing.  He reported that he had bilateral stents 
placed in him and that in May 1998, he was found to have a 
malfunctioning stent in his right kidney.  He stated that he 
underwent a left laparoscopic ureterolysis in February 1998 
and that when he underwent a right laparoscopic ureterolysis 
in September 1998, there were complications that resulted in 
a rupture of his vena cava.  He testified that his vena cava 
incurred three lacerations during the September 1998 surgery, 
two of which were repaired.  He reported that the third 
laceration had been so small that the surgeons wrapped up the 
vein to let it heal rather than risk leaving him without a 
pulse for any longer.  The Veteran testified that he felt 
that the September 1998 surgery had been unnecessary because 
the VA physicians should not have proceeded with the surgery, 
knowing that his right kidney had been damaged by the 
malfunctioning right stent in May 1998.  He also stated that 
the September 1998 surgery was performed in a negligent 
manner.           

On VA examination in November 2003, the Veteran complained 
that he began suffering from constipation since 1998 after 
his right laparoscopic ureterolysis surgery.  He reported 
that despite taking both Pepto-Bismol and stool softeners, he 
could not have a bowel movement for two to three days.  He 
stated that this problem was episodic.  He currently 
complained of gas and flatus.  He reported taking Pepto-
Bismol, but stated that he underwent straining several times 
a week, which prompted his abdominal ventral hernia to 
protrude and increase in size.  He denied fistulas, nausea, 
or vomiting.  The examiner diagnosed the Veteran with chronic 
episodic constipation with severe straining that was only 
partially responsive to Pepto-Bismol.  The examiner opined 
that it was possible that vascular damage to the vena cava 
coupled with retroperitoneal fibrosis would contribute to 
bowel dysfunction such as constipation.  The examiner further 
remarked that constipation may be seen after such.  

The Board concludes that there was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
on VA's part in furnishing medical treatment.  The November 
2003 VA examiner found that the Veteran's chronic 
constipation was the result of his vena cava rupture during 
his September 1998 retroperitoneal fibrosis surgery.  There 
is no competent contrary medical opinion of record.              

The evidence as a whole shows that the Veteran's constipation 
is due to his September 1998 right laparoscopic ureterolysis 
in which his vena cava ruptured.  The evidence demonstrates 
that VA exhibited carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault to 
have caused the Veteran's current bowel disability.  
Therefore, as the preponderance of the evidence is in favor 
of the claim for compensation under 38 U.S.C.A. § 1151 for a 
bowel disability, the claim must be granted.  All reasonable 
doubt has been resolved in favor of the Veteran in rendering 
this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001; rating 
decisions in May 2000 and July 2002; and a statement of the 
case in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Entitlement to compensation for a right kidney disability 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.  
 

Entitlement to compensation for sexual dysfunction pursuant 
to the provisions of 38 U.S.C.A. § 1151 is granted.   

Entitlement to compensation for a bowel disability pursuant 
to the provisions of 38 U.S.C.A. § 1151 is granted.   


REMAND

Additional development is needed prior to further disposition 
of the claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the Veteran's claims for entitlement to service 
connection for a bilateral leg disability and a bilateral 
ankle disability, service medical records show that in 
November 1972, the Veteran complained of pain in the right 
lower leg.  There was no edema or point tenderness, and the 
physician found no significant disability.  

Post-service VA medical records dated from December 2002 to 
June 2007 show that the Veteran received intermittent 
treatment for bilateral lower extremity edema which caused 
him to experience pain in his ankles and legs.  He used 
compression hoses on his legs in order to alleviate his 
symptoms.  The records also indicate that the Veteran had a 
history of peripheral vascular disease in the lower 
extremities and that he had inferior vena cava thrombosis 
which had led to bilateral venous claudication.

On VA examination in January 2006, the examiner found that 
the Veteran had not reported any neurological symptoms 
indicating peripheral neuropathy.  The examiner stated that 
the neurological examination was normal except for minimally 
impaired vibratory sensation in the feet.  The examiner also 
stated that he was unable to provide a medical opinion 
regarding the relationship of the Veteran's bilateral lower 
extremity symptoms and vena cava laceration and recommended 
referral to a vascular surgeon for a proper medical opinion.

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his bilateral leg 
disability and bilateral ankle disability, the Board finds 
that it is necessary to have a medical opinion from a 
vascular surgeon based upon a thorough review of the record 
that reconciles the question of whether the bilateral leg 
disability and bilateral ankle disability are related to 
service or whether they are the result of a vena cava rupture 
due to the Veteran's September 8, 1998, laparoscopic 
ureterolysis.  The Board thus finds that an examination and 
opinion addressing the etiology of the Veteran's disorders is 
necessary in order to fairly decide the merits of the 
Veteran's claims.  

With respect to the Veteran's claim for compensation under 
38 U.S.C.A. § 1151 for a testicular disability, claimed as a 
consequence of vena cava rupture due to a September 8, 1998, 
laparoscopic ureterolysis at a VA medical facility, the 
examiners at December 2001 and April 2008 VA examinations 
diagnosed the Veteran with a right hydrocele.  They went on 
to comment in those examination reports on whether the 
Veteran had a right kidney disability and erectile 
dysfunction due to the September 1998 surgical treatment and 
whether these additional disabilities were due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of the 
VA in furnishing surgical treatment, or whether they were due 
to an event not reasonably foreseeable.  As the examiners, 
however, did not comment as to the etiology of the Veteran's 
current right hydrocele, it is unclear to the Board whether 
the Veteran's right hydrocele was due to the September 1998 
surgical treatment.  Additionally, the examiner did not 
address whether the Veteran's current right hydrocele was in 
any part related to any instances of fault on the part of the 
VA medical facility, or as to an event not reasonably 
foreseeable.  While the Veteran in this case has already been 
afforded a genitourinary VA examination, the Board finds that 
there are additional questions that remain to be addressed 
and that a remand for an examination and opinion is therefore 
in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination with a vascular surgeon to 
determine whether there is any 
relationship between any current bilateral 
leg disability and bilateral ankle 
disability and his period of active 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral leg 
disability or bilateral ankle disability 
is etiologically related to any incident 
of the Veteran's period of active service, 
to include a November 1972 complaint of 
leg pain.  The examiner must also opine as 
to whether it is at least as likely as not 
that any bilateral leg disability or 
bilateral ankle disability is due to his 
September 1998 laparoscopic ureterolysis 
that resulted in a vena cava rupture.  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims 
folder and the examination report should 
note that review.   

2.  Schedule the Veteran for a VA 
genitourinary examination for the purpose 
of determining whether he incurred any 
additional testicular disability from the 
September 1998 laparoscopic ureterolysis.  
The examiner should additionally comment 
as to whether any additional testicular 
disability shown was due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in furnishing 
surgical treatment, or whether it was due 
to an event not reasonably foreseeable.  
The examiner should review the claims 
folder and the examination report should 
note that review.  Finally, the examiner 
should provide the rationale for the 
opinion provided.  

3.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


